Citation Nr: 0809507	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  05-31 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.  

2.  Entitlement to an initial compensable disability rating 
prior to March 1, 2005, for a low back disability.  

3.  Entitlement to a disability rating higher than 10 percent 
for the low back disability from March 1, 2005 to April 28, 
2005.  

4.  Entitlement to a disability rating higher than 20 percent 
for the low back disability since April 29, 2005. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1997 to 
April 2004.

This appeal to the Board of Veterans' Appeals (Board) 
originates from a June 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which granted the veteran's claim for service 
connection for a low back disability and assigned an initial 
0 percent (i.e., noncompensable) rating retroactively 
effective from April 13, 2004, the day after her discharge 
from the military.  She timely appealed for a higher initial 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  She 
also appealed the RO's denial of her claim for service 
connection for a left knee disorder (retropatellar pain 
syndrome (RPPS)).

A more recent July 2007 RO decision during the pendency of 
this appeal increased the rating for the low back disability 
to 10 percent retroactively effective as of March 1, 2005, 
and to 20 percent as of April 29, 2005.  The veteran has 
since continued to appeal for even higher ratings.  See AB v. 
Brown, 6 Vet. App. 35 (1993).

In support of her claims, the veteran testified at a hearing 
at the RO in September 2007 before the undersigned Veterans 
Law Judge of the Board - commonly referred to as a Travel 
Board hearing.



The Board is remanding the claim concerning the left knee for 
further development, more specifically, to reconcile 
conflicting medical opinions and determine whether the 
veteran has an underlying diagnosis to account for her 
complaints of chronic pain.  However, the Board is going 
ahead and deciding her claim concerning the ratings for her 
low back disability.


FINDINGS OF FACT

1.  For the period prior to March 1, 2005, the veteran's 
ranges of motion in her lumbar spine were normal, with 
forward flexion of 90 degrees, backward extension of 30 
degrees, lateral flexion of 30 degrees, bilaterally, and 
lateral rotation of 45 degrees bilaterally.  There was no 
evidence of localized tenderness resulting in abnormal gait 
or abnormal spinal contour or a vertebral body fracture with 
loss of 50 percent or more of the height.  

2.  For the period from March 1, 2005, to April 28, 2005, the 
veteran's ranges of motion in her lumbar spine continued to 
be normal, and there was no evidence of muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  

3.  For the period since April 29, 2005, the veteran's ranges 
of motion in her lumbar spine have continued to be normal, 
and there has been no evidence of favorable ankylosis of her 
entire thoracolumbar (thoracic and lumbar) spine.  




CONCLUSIONS OF LAW

1.  Prior to March 1, 2005, the criteria were not met for a 
compensable rating for the low back disability.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.71a, 
Diagnostic Code (DC) 5237 (2007).

2.  For the period from March 1, 2005, to April 28, 2005, the 
criteria were not met for a rating higher than 10 percent for 
the low back disability.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.71a, DC 5237 (2007).

3.  For the period since April 29, 2005, the criteria have 
not been met for a rating higher than 20 percent for the low 
back disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.21, 4.71a, DC 5237 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See also 38 C.F.R. §§  3.102, 3.156(a), 
3.159, 3.326(a).  That is, by way of a letter dated in April 
2004, the RO advised the veteran of the evidence needed to 
substantiate her claim and explained what evidence VA was 
obligated to obtain or to assist her in obtaining and what 
information or evidence she was responsible for providing.  
38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Keep in mind the RO sent that letter when 
she was trying to establish her underlying entitlement to 
service connection for her low back disorder - since granted 
in the June 2004 RO decision at issue, so the letter 
addressed her claim in that specific context.  Note also that 
the RO issued that VCAA notice letter prior to initially 
adjudicating her claim, the preferred sequence.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  As well, that letter specifically asked that 
she provide any evidence in her possession pertaining to her 
claim.  Id., at 120-21.

More recent precedent cases have clarified that, for a 
service-connection claim, as here, granted after the 
enactment of the VCAA in November 2000, the veteran also is 
entitled to additional, pre-adjudicatory VCAA notice 
concerning the downstream disability rating and effective 
date elements of the claim.  See Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007), limiting its prior holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  And if, 
for whatever reason, the veteran did not receive this 
additional notice prior to initially adjudicating the claim, 
it is possible to rectify this timing defect by providing 
this necessary additional notice and then going back and 
readjudicating the claim - including in a statement of the 
case (SOC) or supplemental SOC (SSOC), such that the 
essential fairness of the claims adjudication process as a 
whole is not frustrated and the veteran is given an 
opportunity to participate effectively in the adjudication of 
the claim.  See Mayfield v. Nicholson, 07-7130 (Fed. Cir. 
Sept. 17, 2007) (Mayfield IV). As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate notice 
or the lack of notice prior to an initial adjudication.  See 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the RO provided this additional Dingess notice in an 
August 2007 letter notifying the veteran of the date, time 
and location of her upcoming September 2007 Travel Board 
hearing.  And although, under ordinary circumstances, the RO 
was then obligated to go back and readjudicate her claim, 
such as in an SSOC, particularly since she submitted 
additional supporting evidence concerning her low back 
disability during her September 2007 Travel Board hearing 
and, after that, an October 2007 statement from her private 
primary care physician, P.J.R., MD, the veteran indicated 
both during her hearing and when submitting this additional 
statement from her primary care physician that she was 
waiving her right to have the RO initially consider this 
additional evidence.  38 C.F.R. §§ 20.800, 20.1304(c) (2007).



In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of the notice is harmless 
error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding that the Board had erred by relying on 
various post-decisional documents for concluding adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court nonetheless determined the evidence 
established the veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).  

If there is even arguably any deficiency in the notice to the 
veteran, the Board finds that the presumption of prejudice on 
VA's part has been rebutted:  (1) based on the communications 
sent to her over the course of this appeal, and her 
responses, she clearly has actual knowledge of the evidence 
she is required to submit; and (2) based on her contentions 
and the communications provided to her by VA over the course 
of this appeal, she is reasonably expected to understand from 
the notices provided what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

During her hearing, for example, the veteran testified about 
her specific low back symptoms and their severity, including 
in terms of her recent need for what she believes constituted 
physician-prescribed bed rest.  Indeed, the statements from 
her primary care physician submitted during and after the 
hearing attempt to address the pertinent rating criteria, 
such as the effect the low back disability has on the 
veteran's attendance at work and the extent of her pain, etc.

As for the duty to assist, the RO obtained the veteran's 
service medical records and VA medical records, including the 
reports of her VA compensation examinations to assess the 
etiology and severity of her low back disability.  She also, 
as mentioned, submitted additional medical evidence during 
and after her recent September 2007 Travel Board hearing from 
her private treating physician, P.J.R., MD, of the Foothills 
Medical Clinic.  She also, as also mentioned, 
waived her right to have the RO initially consider this 
additional evidence.  38 C.F.R. §§ 20.800, 20.1304(c).  As 
there is no other indication or allegation that relevant 
evidence remains outstanding, the Board finds that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.  

The Ratings for the Low Back Disability

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

If, as here, there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  In other words, the veteran's rating may be 
"staged" to compensate her for times since the effective 
date of her award when her disability may have been more 
severe than others.  The RO already has assigned what amounts 
to is a "staged" rating because the veteran initially had a 
0 percent (i.e., noncompensable) rating, whereas she has 
since had her rating increased - first to 10 percent as of 
March 1, 2005, and then to 20 percent as of April 29, 2005.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the veteran raised them, as well as the entire history of her 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

The veteran filed her claim in April 2004.  Therefore, her 
low back disability, evaluated under DC 5237, is rated using 
the General Rating Formula for Diseases and Injuries of the 
Spine.  A 10 percent rating is warranted when forward flexion 
of the thoracolumbar spine is greater than 60 degrees, but 
not greater than 85 degrees; or, the combined range of motion 
of the thoracolumbar spine is greater than 120 degrees, but 
not greater than 235 degrees; or, there is localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent rating is warranted when 
forward flexion of the thoracolumbar spine greater than 30 
degrees, but not greater than 60 degrees; or, combined range 
of motion of the thoracolumbar spine is not greater than 120 
degrees; or, there is muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is warranted when forward flexion of the 
thoracolumbar spine is 30 degrees or less; or there is 
favorable ankylosis of the entire thoracolumbar spine.  
38 C.F.R. § 4.71a.  

When an evaluation of a disability is based at least in part 
on limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable Diagnostic Code, 
any additional functional loss the veteran may have by virtue 
of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  These factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy from disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  

Entitlement to a Compensable Disability Rating Prior to March 
1, 2005

During her April 2004 VA examination, the veteran complained 
of pulling muscles in her low back, and reported flare ups of 
pain once or twice a month, depending on her activity level.  
On range-of-motion testing, her forward flexion was to 
90 degrees, backward extension to 30 degrees, lateral flexion 
to 25 degrees bilaterally (i.e., to the right and left 
sides), and lateral rotation to 45 degrees also bilaterally.  
The examiner indicated the veteran's ranges of motion were 
completely normal with only minimal pain and discomfort.  Her 
back muscles were slightly tender, but there was no muscle 
spasm.  The examiner later wrote an addendum to the 
examination, stating that she misspoke when dictating her 
examination report, and that the veteran's lateral flexion 
was to 30 degrees bilaterally, which is normal.  The examiner 
apologized for the misunderstanding and reiterated that the 
veteran's ranges of motion in her lumbar spine were 
"perfectly normal."  See also 38 C.F.R. § 4.71a, Plate V, 
indicating what constitutes normal range of motion in the low 
back.

Based upon the results of that April 2004 VA examination - 
including the clarification of the veteran's range of motion 
in the addendum, the RO granted her claim for service 
connection for a low back disability and assigned an initial 
0 percent rating because her ranges of motion were entirely 
normal and there was no evidence of muscle spasm, guarding, 
or localized tenderness resulting in abnormal gait or 
abnormal spinal contour, or vertebral body fracture with a 
loss of 50 percent or more of the height.

The RO increased the veteran's rating to 10 percent based 
upon a March 1, 2005 VA treatment record showing "some spasm 
in the lumbosacral area."  This is the first evidence of 
muscle spasm.  Prior to her March 1, 2005 treatment, there 
was no evidence that she had muscle spasm or met any of the 
other criteria for a 10 percent rating for her low back 
disability.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against her claim for a 
rating higher than 0 percent (i.e., a compensable rating) 
prior to March 1, 2005.  And inasmuch as the preponderance of 
the evidence is against her claim, there is no reasonable 
doubt to resolve in her favor concerning this.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3.

Entitlement to a Disability Rating Higher than 10 Percent for 
the Period from March 1, 2005 to April 28, 2005

The RO increased the veteran's rating to 10 percent based 
upon the above mentioned March 1, 2005 treatment report.  For 
the period from March 1, 2005 to April 28, 2005, there is no 
additional evidence to support an even higher 20 percent 
rating.  There is no evidence, for example, that her ranges 
of motion became limited (they continued to be entirely 
normal), nor is there evidence of muscle spasm or guarding 
severe enough to have resulted in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  Therefore, her disability did not meet 
the criteria for a higher 20 percent rating for the period 
from March 1, 2005 to April 28, 2005.  

Entitlement to a Disability Rating Higher than 20 Percent 
since April 29, 2005

On April 29, 2005, the veteran had a physical therapy session 
at a local VA Medical Center (VAMC).  She reported 
experiencing low back pain.  She walked slowly and the 
therapist noted that she hyper extended her spine, 
which "accentuat[ed] her lumbar curve."  She did not have 
scoliosis.  Based upon this physical therapy report, the RO 
increased the veteran's rating to 20 percent, effective as of 
April 29, 2005, the date of that physical therapy 
consultation.  Other records show she had a normal low back 
X-ray in October 2005.  A November 3, 2005 evaluation showed 
that she had increased lumbar lordotic curvature, but no 
scoliosis.  Still other contemporaneous VA treatment records 
show complaints of low back pain, for which she was 
prescribed Naprosyn, which she could not take because her job 
required driving.  

The criteria for an even higher 40 percent rating are based 
exclusively on the extent there is limitation of motion or 
even worse, ankylosis.  There again is no evidence of record 
showing the veteran has ankylosis, or even that her ranges of 
motion in her lumbar spine are limited - certainly to the 
extent required for an even higher 40 percent rating under DC 
5237.  That is to say, she does not have forward flexion of 
her thoracolumbar spine limited to 30 degrees or less; 
indeed, to the contrary, she has the normal 90 degrees of 
forward flexion.  And as for ankylosis, it is the immobility 
and consolidation of a joint due to disease, injury or 
surgical procedure.  See, e.g., Dinsay v. Brown, 9 Vet. App. 
79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
[citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)].  Because 
the veteran is able to relatively freely move her low back in 
all directions (forward flexion, backward extension, lateral 
rotation and flexion), indeed, without limitation, 
by definition, her low back is not immobile, so not 
ankylosed.

The rather recent August and October 2007 statements from the 
veteran's private primary care physician, P.J.R., MD, mention 
chronic pain and that the veteran had to take leave from work 
in August 2007 because of her low back disability.  But even 
accepting that the veteran has pain in her low back, 
there is no objective clinical indication, for example, that 
it causes additional limitation of motion above and beyond 
that shown by the record (completely normal range of motion), 
even during prolonged use or when her pain is most 
problematic ("flare-ups").  See DeLuca v. Brown 8 Vet. App. 
202, 206 (1995).  Also, as for her having to take leave from 
work, generally, the degrees of disability specified in the 
rating schedule are considered adequate to compensate for 
"considerable loss of working time" from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1.  Moreover, there is no 
objective clinical indication the veteran has disc disease 
(intervertebral disc syndrome (IVDS)) to warrant applying DC 
5243, which considers the extent she has had incapacitating 
episodes during the past 12 months.  See Butts v. Brown, 5 
Vet. App. 532 (1993) (choice of diagnostic code should be 
upheld if supported by explanation and evidence).  Note (1) 
to DC 5243 defines an incapacitating episode as a period of 
acute signs and symptoms due to IVDS requiring bed rest 
prescribed by a physician and treatment by a physician.
So although the August 2007 note from the veteran's primary 
care physician, P.J.R., MD, is on a prescription form, 
without indication the veteran has IVDS, there are no grounds 
for applying DC 5243.

For these reasons and bases, the preponderance of the 
evidence is against the veteran's claim, in turn meaning 
there is no reasonable doubt to resolve in her favor and her 
claim must be denied.  See 38 C.F.R. § 4.3; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).

Finally, the Board finds no reason to refer this case to the 
Compensation and Pension Service for consideration of an 
extra-schedular rating under 38 C.F.R. § 3.321(b).  That is, 
there is no evidence of exceptional or unusual circumstances, 
such as frequent hospitalization or marked interference with 
employment, to suggest the veteran is not adequately 
compensated by the regular rating schedule.  It is worth 
reiterating that, generally, the degrees of disability 
specified in the rating schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  And all of her treatment 
has been on an outpatient basis, not as an inpatient.  
VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 9 Vet. App. 
237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  Indeed, during her September 2007 Travel Board 
hearing, the veteran testified that she had re-injured her 
back at work and as a result, was unemployed.  This is a non-
service-related injury and is not covered by VA disability 
compensation.


ORDER

The claim for an initial compensable disability rating for 
the low back disability, prior to March 1, 2005, is denied.  

The claim for a rating higher than 10 percent for the low 
back disability from March 1, 2005 to April 28, 2005, also is 
denied.  

The claim for a rating higher than 20 percent for the low 
back disability since April 29, 2005 is denied as well.  


REMAND

Service Connection Claim for a Left Knee Disorder

Service connection is granted for disability resulting from 
an injury sustained or a disease contracted in the line of 
duty during active military service or for aggravation of a 
pre-existing condition during service beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. 
§§ 3.303(a), 3.306.

Arthritis will be presumed to have been incurred in service 
if manifested to a compensable degree of at least 10 percent 
within one year after service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using this 
applicable presumption.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
subsequent to service.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is a required combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  



A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

So as is readily apparent, the first and perhaps most 
fundamental requirement for any service-connection claim is 
competent evidence of the existence of a current disability 
- to at least confirm the veteran has the condition claimed.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

The veteran's service medical records (SMRs) show that she 
was treated in November 2003 for pain in both knees, due to 
overuse of the joints.  There were no other instances of 
treatment for knee pain while she was in the military.

During the veteran's April 2004 VA examination, the same 
month her military service ended, the evaluating physician 
found that both of the veteran's knees looked "perfectly 
normal anatomically."  There was no evidence of effusion, 
redness, or abnormalities of the skin or appearance of her 
joints.  There also was no patellar tenderness or crepitus, 
and her range of motion was normal - extension to 0 degrees 
and flexion to 140 degrees.  See also 38 C.F.R. § 4.71, Plate 
II, confirming this is normal range of motion.  There was 
evidence suggesting some ligamental strain and tenderness, 
but the evaluating VA physician ultimately concluded that, 
while the veteran had chronic bilateral knee sprains, there 
was no objective evidence to substantiate a diagnosis of 
arthritis or patellar chondritis 
as X-rays were normal.

The veteran more recently submitted an October 2007 statement 
from her private primary care physician, P.J.R., MD, 
indicating the veteran has been under her care since May 2006 
and that the veteran has experienced chronic bilateral knee 
pain (so including in her left knee) since her military 
service and has "significant degenerative changes" - 
including in her left knee joint.  Unfortunately, though, 
this doctor did not submit any X-ray confirmation of these 
reported "significant degenerative changes."

This is a critical deficiency in this piece of supporting 
evidence because mere pain, alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  Moreover, according to 38 C.F.R. 
§ 4.71a, DC 5003, degenerative changes (i.e., arthritis), 
assuming it is causing the veteran's left knee pain as 
alleged, must be confirmed by X-ray.

So the veteran needs to be reexamined to determine whether 
there is now X-ray confirmation of arthritis or patellar 
chondritis to support accepting this diagnosis as the cause 
of her chronic left knee pain.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).



Accordingly, the claim for service connection for a left knee 
disorder is REMANDED for the following development and 
consideration:

1.  With any necessary authorization 
(including completion and submission of 
VA Form 21-4142), contact the veteran's 
private primary care physician, P.J.R., 
MD, and have her submit X-rays or other 
radiographic evidence confirming the 
veteran has arthritis or patellar 
chondritis in her left knee as a result 
of her military service.

2.  Also schedule the veteran for another 
VA examination to determine whether there 
is an underlying diagnosis, including 
arthritis or patellar chondritis, 
to support her complaints of chronic left 
knee pain.  Have the designated physician 
review the claims file, including a copy 
of this remand and the October 2007 
statement from the veteran's primary care 
physician, P.J.R., MD, to try and 
reconcile the opinions in this statement 
from those of the VA physician who 
previously examined the veteran in April 
2004.  If it is determined there is a 
medical basis, including the results of 
X-rays, for concluding the veteran has 
arthritis or patellar chondritis in her 
left knee, the examiner should also 
indicate whether it is just as likely as 
not (50 percent or more probable) the 
currently diagnosed disorder is related 
to the veteran's military service.  
The examiner should discuss the rationale 
of the opinion, whether favorable or 
unfavorable.



3.  Then readjudicate the claim for 
service connection for a left knee 
disorder in light of the additional 
evidence.  If this claim is not granted 
to the veteran's satisfaction, send her 
and her representative an SSOC and give 
them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration of 
this remaining claim.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


